IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42503

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 488S
                                               )
       Plaintiff-Respondent,                   )   Filed: August 14, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
DIMAS ROBERT NARVAIZ, II,                      )   SUBSTITUTE OPINION
                                               )   THE COURT’S PRIOR OPINION
       Defendant-Appellant.                    )   DATED MAY 24, 2015, IS
                                               )   HEREBY WITHDRAWN
                                               )
                                               )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. George D. Carey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence and order relinquishing
       jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Dimas Robert Narvaiz, II, entered an Alford 1 plea to attempted strangulation. I.C. § 18-
923. In exchange for his guilty plea, an additional charge was dismissed. The district court


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
sentenced Narvaiz to a unified term of fifteen years, with a minimum period of confinement of
three years, to run concurrent with an unrelated sentence. The district court retained jurisdiction,
and Narvaiz was sent to participate in the rider program.
       After Narvaiz completed his rider, he moved the district court for an I.C.R. 35 reduction
of sentence. The district court relinquished jurisdiction without reducing Narvaiz’s sentence.
Narvaiz appeals, claiming that the district court erred in denying Narvaiz’s Rule 35 motion for
reduction of sentence.
        A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Narvaiz’s Rule 35 motion, we conclude
no abuse of discretion has been shown. The order of the district court denying Narvaiz’s Rule 35
motion for reduction of sentence and the order relinquishing jurisdiction without modification
are affirmed.




                                                 2